NUMBER 13-17-00021-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE PLAINSCAPITAL BANK AND MIKE L. MOLAK


                        On Petition for Writ of Mandamus.


                                      ORDER
   Before Chief Justice Valdez and Justices Benavides and Hinojosa
                           Per Curiam Order

       Relators, PlainsCapital Bank and Mike L. Molak, filed a petition for writ of

mandamus and emergency motion to stay proceedings in the above cause on January

12, 2017. Through this original proceeding, relators seek to compel the trial court to grant

their motion to transfer venue to Bexar County or their motion to abate the underlying

lawsuit based on dominant jurisdiction.       Through their emergency motion to stay

proceedings, relators seek to stay all proceedings in the trial court pending the resolution

of this original proceeding.
       The Court, having examined and fully considered the emergency motion to stay

proceedings, is of the opinion that the motion should be granted. The emergency motion

is GRANTED and the trial court proceedings are ordered STAYED pending further order

of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real party in interest, Cantera Parkway Development

Partners S.A., L.P., or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
13th day of January, 2017.




                                              2